Citation Nr: 0508616	
Decision Date: 03/23/05    Archive Date: 04/01/05

DOCKET NO.  03-35 140	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for 
residuals of a back injury.  

2.  Entitlement to a higher initial (compensable) rating for 
bilateral defective hearing.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and spouse




ATTORNEY FOR THE BOARD

Sabrina M. Tilley, Counsel


INTRODUCTION

The veteran served on active duty from April 1969 to January 
1972.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2002 rating decision of the 
Jackson, Mississippi, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  By this rating decision, the RO, 
in pertinent part, found that new and material evidence had 
not been received to reopen the claims for service connection 
for hearing loss or a back injury.  The RO eventually 
established service connection for a bilateral hearing loss 
in a November 2003 rating decision and assigned a 
noncompensable rating with respect to that disability.  The 
veteran has continued his disagreement with the initial 
rating assigned.  

In Fenderson v. West, 12 Vet. App. 119 (1999), the United 
States Court of Appeals for Veterans Claims (Court) addressed 
a similar appeal and directed that it was specifically not a 
claim for an increased disability evaluation.  However, the 
Court did not provided a specific name for the issue in lieu 
of "increased disability evaluation."  In the absence of such 
direction, the Board has framed the issue as the veteran's 
entitlement to higher initial (compensable) rating for 
bilateral hearing loss.  The veteran is not prejudiced by 
such action.  The Board has not dismissed any issue, and the 
law and regulations governing the evaluation of disabilities 
is the same regardless of how the issue is styled.  


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and informed 
decision has been obtained by the originating agency.  

2.  The veteran's claims folder has been rebuilt and it 
appears that service connection for residuals of a back 
injury was denied in a previous rating; evidence received 
after the file was rebuilt is considered new and material and 
raises a reasonable possibility of substantiating the claim 
of entitlement to service connection for residuals of a back 
injury.  

3.  The preponderance of the evidence, including the 
September 2003 medical opinion, is against finding that the 
veteran's current back disability was the result of injury, 
disease or event noted during his military service.  

4.  When examined by VA in September 2003, the veteran's 
right ear demonstrated puretone thresholds of 30, 35, 65, and 
70 decibels at 1000, 2000, 3000 and 4000 hertz; the average 
pure tone decibel loss was 50 decibels in the right ear; and 
the speech recognition score was 94 percent, resulting in a 
numeric designation of I for the right ear.  

5.  When examined by VA in September 2003, the veteran's left 
ear demonstrated puretone thresholds of 30, 35, 60, and 60 
decibels at 1000, 2000, 3000 and 4000 hertz; the average pure 
tone decibel loss was 46.1 decibels; and the speech 
recognition score was 96 percent, resulting in a numeric 
designation of I for the left ear.  


CONCLUSIONS OF LAW

1.  New and material has been received to reopen the claim of 
entitlement to service connection for residuals of a back 
injury.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2004).  

2.  A back injury is not shown to have been incurred in or 
aggravated by the veteran's active military service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 
3.303 (2004).  

3.  The criteria for a higher initial (compensable) rating 
for bilateral defective hearing have not been satisified.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 
4.1, 4.2, 4.3, 4.7, 4.10, 4. 4.85, 4.86, Diagnostic Code 6100 
(2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material
The veteran's record shows that his original claims folder 
was lost in storage.  The claims folder has been rebuilt; but 
the service medical records were lost with the original 
claims folder.  The National Personnel Records Center has no 
additional record to submit, and attempts to obtain reports 
of treatment from Fort Benning Medical Center were 
unsuccessful.  

The rebuilt folder does indicate that service connection was 
previously denied for a back disability.  The rating decision 
is not available, as it was apparently lost with the original 
claims folder.  The veteran attempted to reopen his claim for 
service connection back disability in October 2001.  The 
November 2003 statement of the case shows that the RO 
reopened the veteran's case based on testimony provided by 
the veteran in March 2003 and clinical records showing 
reports of history of back injury in 1971. 

When new and material evidence is presented or secured with 
respect to a claim, which has been disallowed, VA shall 
reopen the claim and review the former disposition of the 
claim.  Here, the RO reopened the veteran's claim and the 
Board agrees that it should be reopened.  New evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating.  38 C.F.R. § 3.156(a) (2004).  Because the 
re-built file contains none of the evidence considered when 
the claim was first before VA, any doubt about whether the 
evidence is new and material is resolved in the veteran's 
favor.  Accordingly, the evidence received since the previous 
rating is deemed new and is material.  

The Board observes that the RO examined the merits of the 
claim for service connection and consequently, the veteran is 
not prejudiced by the Board proceeding to the merits in the 
discussion that follows.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).  

Service Connection
Entitlement to service connection for a particular disability 
requires evidence of the existence of a current disability 
and evidence that the disability resulted from a disease or 
injury incurred in or aggravated during service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
See Pond v. West, 12 Vet. App. 341, 346 (1999); see also 
Rose v. West, 11 Vet. App. 169, 171 (1998).  Alternatively, 
under 38 C.F.R. § 3.303(b), service connection may be awarded 
for a "chronic" condition when:  (1) a chronic disease 
manifests itself and is identified as such in service (or 
within the presumption period under 38 C.F.R. § 3.307) and 
the veteran presently has the same condition; or (2) a 
disease manifests itself during service (or during the 
presumptive period), but is not identified until later, and 
there is a showing of continuity of related symptomatology 
after discharge, and medical evidence relates that 
symptomatology to the veteran's present condition.  Savage v. 
Gober, 10 Vet. App. 488, 495-98 (1997).

In the March 2003 RO hearing, the veteran has testified that 
in this capacity, he operated heavy equipment and used 
explosives to blast rocks from a mountain, haul and crush 
rocks for the roads.  He reported that he was operated a 10-
ton tractor with a 25-ton trailer, and in 1971 he was ordered 
to get his trailer ready to load a forklift.  He injured his 
back while lifting a loading ramp to push it off his truck to 
comply with that order.  The veteran testified that while he 
was performing this task, he heard a snap in his back and 
fell to his knees.  After that incident, he was treated at 
the base hospital with physical therapy and muscle relaxants.  
He reported that he continued to experience back problems 
throughout the remainder of his service, but "toughed it 
out" and did not return to sick call.  He testified that in 
the postservice years, he was first seen about four or five 
years after his separation from service at St. Joseph's 
Hospital, a facility that is no longer in operation.  

The veteran's spouse testified that she married the veteran 
in 1971, right after he returned from Vietnam while he was 
still on active duty.  She spoke of her personal knowledge of 
the veteran's back problems throughout their marriage.  

While the testimony regarding the origin of back disability 
has been considered, such statements are probative only to 
the extent that a layperson can discuss personal experiences 
or what has been observed.  But, generally, laypersons cannot 
provide medical evidence because they lack the competence to 
offer medical opinions.  See Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  

A November 2003 statement from Mr. G. shows that over the 10 
years that he was terminal manager, he was aware of the 
veteran's back problems.  On several occasions, the veteran 
was required to miss time from work due to back pain.  The 
Board observes that the writer has not provided the dates 
that he observed the veteran's back condition.  Another 
November 2003 statement from the Mr. B., identified as the 
veteran's supervisor, between 1994 and 2001 shows that writer 
was aware that the veteran had a back disability since August 
1994.  These statements lend no support to the veteran's 
allegation that his back disability originated in his 
military service, but show only postservice complaints of 
back pain.  

The Board concedes the existence of current disability, as 
supported by the clinical record.  The first documented 
evidence of back disability is contained in reports of 
treatment from Meridian Hospital dated in 1985, thirteen 
years after the veteran's separation from service.  At the 
time of admission, the veteran stated that he had no back 
pain prior to a lifting injury in the military.  Multiple 
studies were performed and a diagnosis of severe mid-back 
pain, secondary to an old acute severe back sprain was given.  
The examiner commented that there did not appear to be any 
symptoms referable to a protruded disc in the lower spine.  

The veteran was provided a VA spine examination in September 
2003 to determine the current nature and extent of back 
disability and in order to obtain a nexus opinion.  The 
examiner reviewed the claims folder, obtained findings from 
X-ray examination and magnetic resonance imaging, and 
provided an impression of degenerative disc disease, L4-5.  
The examiner commented that almost everyone over the age of 
50 has degenerative disc disease with varying symptoms.  
After reviewing the X-ray, and MRI, and considering the 
veteran's report of in-service injury, the examiner concluded 
that it was more likely than not that the current back pain 
and problems the veteran experiences were due to age and 
driving a truck for many years.  

This statement is credible as it was based a review of the 
veteran's claims folder and an evaluation of current 
symptomatology.  It is also evident that the examiner 
considered the veteran's allegations regarding the in-service 
origin of his back disability.  The examiner clearly reached 
an adverse medical opinion based on the objective evidence 
and sound medical principles.  

Other evidence in the record includes reports of private 
treatment from M. E. Purvis, M.D., that are related primarily 
to unrelated conditions.  The December 2003 statement from 
Dr. Purvis makes a passing reference to the veteran's back 
disability; but it is not probative to the issue of service 
connection, inasmuch as there is no indication that current 
disability is related to the veteran's military service.  

In view of the foregoing, the preponderance of the evidence 
is against the claim of entitlement to service connection for 
a back disability.  The Board is mindful of the doctrine of 
benefit of the doubt.  That doctrine requires resolution of 
an issue in favor of the claimant when there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of a matter.  38 U.S.C.A. § 5107 (West 2002).  
In this case, the Board finds that the positive and negative 
evidence is not in relative equipoise with respect to whether 
that the veteran currently has a back disability associated 
with injury, disease or event noted during his military 
service.  Therefore, the benefit of the doubt doctrine is not 
for application.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  

Increased rating
Service-connected disabilities are rated in accordance with a 
schedule of ratings that are based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
The basis of disability evaluations is the ability of the 
body as a whole, or of the psyche, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life including employment.  Evaluations are based upon a lack 
of usefulness in self-support.  38 C.F.R. § 4.10.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
the higher rating.  38 C.F.R. § 4.7.  In considering the 
severity of a disability it is essential to trace the medical 
history of the disability.  38 C.F.R. §§ 4.1 4.2.  

Evidence to be considered in the appeal of an initial 
assignment of a rating disability is not limited to that 
reflecting the then current severity of the disorder.  
Fenderson, supra.  Compare Francisco v. Brown, 7 Vet. App. 
55, 58 (1994) [where entitlement to compensation has already 
been established and an increase in the disability rating is 
at issue, the present level of disability is of primary 
concern].  In Fenderson, the Court also discussed the concept 
of the "staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation is disputed, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.  

Service connection was established for a bilateral hearing 
loss in a November 2003 rating decision.  An evaluation of 
zero percent was assigned.  This is the veteran's current 
rating.  The veteran has expressed disagreement to the 
initial rating for his hearing loss disability, stating that 
he believes his condition is more severe than his disability 
rating would indicate.

In a March 2003 hearing on appeal, the veteran testified that 
indications that he was losing his hearing; that he had to 
turn the television up to hear it, and his wife has to yell 
in order for him to hear.  His wife testified that she would 
speak to him and he would not answer her.  The veteran's wife 
and daughter submitted statements indicating that they were 
aware that veteran's hearing loss has worsened and that his 
hearing aids are no longer of any help.  Both writers 
describe instances in which their attempts to speak to the 
veteran have been unsuccessful and indicate that the veteran 
must rely on lip reading in order to understand them.  This 
lay evidence is acceptable to prove that the veteran is hard 
of hearing and is within the purview of or may be readily 
recognized by laypersons.  This lay testimony is not 
competent to prove a matter requiring medical expertise, such 
as an opinion as to the extent of the hearing loss disability 
such as would warrant a compensable disability diagnosis or 
medical causation.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-495 (1992). 

Disability ratings for hearing impairment are derived by a 
mechanical application of the VA Schedule for Rating 
Disabilities (Rating Schedule) to the numeric designations 
assigned after audiometric evaluations are rendered.  
Lendenmann v. Principi, 3 Vet. App. 345 (1992).

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of speech 
discrimination tests, together with the average hearing 
threshold levels as measured by puretone audiometry tests in 
the frequencies 1,000, 2,000, 3,000, and 4,000 cycles per 
second.  

To evaluate the degree of disability for bilateral service- 
connected hearing loss, the rating schedule establishes 
eleven (11) auditory acuity levels, designated from level I 
for essentially normal acuity through level XI for profound 
deafness. 38 C.F.R. §§ 4.85, 4.87 and Codes 6100-6110.  

When examined by VA in September 2003, the veteran's right 
ear demonstrated puretone thresholds of 30, 35, 65 and 70 
decibels at 1000, 2000, 3000 and 4000 hertz.  The average 
pure tone decibel loss, achieved by adding the thresholds at 
1,000, 2,000, 3,000, and 4,000 Hz and dividing the sum by 
four, was 50 decibels in the right ear.  The speech 
recognition score was 94 percent, in the right ear.  By 
intersecting the columns in Table VI (38 C.F.R. § 4.85) for 
average pure tone decibel loss and for percent of 
discrimination, the resulting numeric designation for the 
right ear is I.  

The veteran's left ear demonstrated puretone thresholds of 
30, 35, 60 and 60 decibels at 1000, 2000, 3000 and 4000 
hertz.  The average pure tone decibel loss, achieved by 
adding the thresholds at 1,000, 2,000, 3,000, and 4,000 Hz 
and dividing the sum by four, was 46.1 decibels in the left 
ear.  The speech recognition score was 96 percent, in the 
left ear.  By intersecting the columns in Table VI (38 C.F.R. 
§ 4.85) for average pure tone decibel loss and for percent of 
discrimination, the resulting numeric designation for the 
left ear is I.  

With a numeric designation of I for both ears, Table VII (38 
C.F.R. § 4.85) requires the assignment of a noncompensable 
evaluation under Diagnostic Code 6100.  

The Board observes that the provisions of 38 C.F.R. § 4.86 
were drafted with the understanding that certain patterns of 
hearing impairment cannot always be accurately assessed under 
§ 4.85 because the speech discrimination test may not reflect 
the severity of communicative functioning that these veterans 
experience.  See 64 Fed. Reg. 25203 (May 11, 1999).  For 
example, 38 C.F.R. § 4.86(a) provides that if puretone 
thresholds at each of the four frequencies of 1,000, 2,000, 
3,000, and 4,000 Hz are 55 decibels or more, an evaluation 
can be based either on Table VI or Table VIa, whichever 
results in a higher evaluation.  Each ear is to be evaluated 
separately.  The Board observes that this provision is not 
applicable under the circumstances of the veteran's case, as 
both ears have demonstrated thresholds below 55 decibels at 
1000 and 2000 hertz.  

Also, 38 C.F.R. § 4.86(b) provides that when the pure tone 
threshold is 30 decibels or less at 1,000 Hz and 70 decibels 
or more at 2,000 Hz, the Roman numeral designation for 
hearing impairment will be chosen from either Table VI or 
Table VIa, whichever results in the higher numeral, and that 
numeral will then be elevated to the next higher Roman 
numeral.  This provision is inapplicable in the veteran's 
case as the thresholds and 1000 and 2000 hertz were 30 and 35 
decibels, respectively in each ear.  

In summary, the process of rating hearing loss is mechanical.  
The hearing loss measured in decibels and percent 
discrimination is plotted on tables that determine the exact 
disability rating that is to be assigned.  Under the facts of 
the veteran's case, the service-connected disability is shown 
to be equivalent to a noncommpensable rating.  In view of the 
foregoing, the preponderance of the evidence is against a 
higher initial rating for bilateral hearing loss.  

The Board does not have jurisdiction to assign an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance.  The Board is still obligated to seek out all 
issues that are reasonably raised from a liberal reading of 
documents or testimony of record and to identify all 
potential theories of entitlement to a benefit under the laws 
and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The 
Board is not precluding from affirming an RO conclusion that 
a claim does not meet the criteria for submission pursuant to 
38 C.F.R. § 3.321(b)(1) or from reaching such a conclusion on 
its own.  Moreover, the Board's denial of an extraschedular 
rating in the first instance is not prejudicial to the 
veteran, as the question of an extraschedular rating is a 
component of the appellant's claim and the appellant had full 
opportunity to present the increased-rating claim before the 
RO.  Bagwell v. Brown, 9 Vet. App. 337 (1996).  Consequently, 
the Board will consider whether this case warrants the 
assignment of an extraschedular rating.

In exceptional cases where schedular evaluations are found to 
be inadequate, consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities" is made.  38 C.F.R. § 
3.321(b)(1).  The governing norm in these exceptional cases 
is a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  Id.

The Board finds that the schedular evaluation in this case is 
adequate, and there is no evidence of an exceptional 
disability picture in this case.  The veteran has not 
required frequent hospitalizations and has not shown that he 
is required to have routine therapy or outpatient treatment 
that would result in a disruption of his daily routine to an 
inordinate degree.  Although it is conceivable that the 
veteran's service-connected hearing loss would be productive 
of some degree of industrial impairment, the record does not 
support a finding that such impairment is marked in degree.  
The veteran is advised that the percent evaluation assigned 
to the service-connected disability is reflective of the 
degree of industrial impairment currently demonstrated.  
Consequently, there is no basis for consideration of a higher 
rating on extraschedular grounds.  

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable RO decision on a 
claim for VA benefits.  VCAA notice consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must convey: (1) 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) the information and evidence 
that the VA will seek to provide; (3) the information and 
evidence that the claimant is expected to provide; and (4) 
notice that the claimant is to provide any evidence in his or 
her possession that pertains to the claim, or something to, 
the effect that the claimant should "give us everything 
you've got pertaining to your claim(s)". This new "fourth 
element" of the notice requirement comes from the language of 
38 C.F.R. § 3.159(b)(1).

The RO initially notified the veteran of its duties to assist 
and notify him in the July 2002 letter.  This letter 
pertained to the grant of service-connected for hearing loss.  
The RO provided additional notification with respect to 
increased rating claims in its December 2003 letter.  

The RO afforded the veteran details about the sources of 
evidence that might show his entitlement.  He was informed of 
the allocation of burdens of obtaining the needed 
information.  He was asked to tell VA about any other 
information or evidence he wanted it to get for him.  

The Board observes that the RO specifically provided a 
statement concerning how the veteran could prevail on his 
claims for service connection and for a higher rating.  The 
RO letters mentioned above did not state specifically that 
the veteran was to submit all evidence in his possession, but 
they did advise the veteran that it was his responsibility to 
make certain that VA received all pertinent evidence.  
Moreover, at that March 2003 RO hearing, the Decision Review 
Officer asked the veteran if he had any records of 
information in his possession.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  Furthermore, in the instant case, the 
Board concludes that there are not any errors of timing or 
content in the notices provided to the veteran.  

With respect to the duty to assist, the Board observes that 
the veteran's case encompasses a unique set of circumstances 
in view of the loss of the veteran's claims folder.  The RO 
took necessary steps to rebuild the veteran's claims folder, 
contacted the NPRC to obtain any available service medical 
records and sought treatment records directly from the 
medical facility at Fort Benning, Georgia.  These attempts 
are documented in the claims folder, and unfortunately were 
unsuccessful.  

In addition, the RO obtained the veteran's VA treatment 
records and assembled a record reflecting the veteran's 
current disability picture.  In addition, the RO provided the 
veteran with medical VA examinations.  Finally, the veteran 
and his spouse were afforded the opportunity to present 
testimony at an RO hearing in March 2003.  In view of the 
foregoing, VA has satisfied its duties to inform and assist 
the veteran at every stage of this case.  Therefore, he is 
not be prejudiced by the Board's proceeding to the merits of 
the claim.  


ORDER

New and material evidence has been received to reopen the 
claim for service connection for residuals of a back 
disability.  To this extent the appeal is allowed.  

Service connection for a back disability is denied.  

A higher initial (compensable) rating for bilateral defective 
hearing is denied.  



	                        
____________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


